Citation Nr: 1037786	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  09-07 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a bilateral ankle 
disorder.

3.  Entitlement to service connection for a bilateral leg 
disorder.

4.  Entitlement to service connection for a bilateral hip 
disorder.

5.  Entitlement to service connection for a neck disorder, to 
include pain in the head.



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The appellant, his wife, and his daughter


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from September 1948 to December 
1951.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  

A  hearing was held on September 13, 2010, by means of video 
conferencing equipment with the appellant in Muskogee, Oklahoma, 
before Kathleen K. Gallagher, a Veterans Law Judge, sitting in 
Washington, DC, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of the 
hearing testimony is in the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a bilateral 
hip disorder, a bilateral leg disorder, a bilateral ankle 
disorder, and a neck disorder will be addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran has been shown to have a current low back 
disorder that is related to his military service.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, a low back 
disorder was incurred in active service. 38 U.S.C.A. 38 U.S.C.A. 
§§ 1101, 1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

In the decision below, the Board has granted the Veteran's claim 
for service connection for a low back disorder.  Therefore, the 
benefit sought on appeal has been granted in full.  Accordingly, 
regardless of whether the notice and assistance requirements have 
been met in this case, no harm or prejudice to the appellant has 
resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.


Law and Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for a low back 
disorder.  He has claimed that he injured his back after 
repetitive jumping as a paratrooper.  

The Board notes that the Veteran is competent to report his 
experience and symptoms in service.  While lay persons are 
generally not competent to offer evidence which requires medical 
knowledge, such as opinions regarding medical causation or a 
diagnosis, they may provide competent testimony as to visible 
symptoms and manifestations of a disorder. Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. 
Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  A veteran can attest to factual 
matters of which he or had had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy. See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Moreover, the available service personnel records do show that 
the Veteran was awarded the Parachutist Badge, which requires 
that an individual satisfactorily completed the prescribed 
proficiency tests while assigned to an airborne unit or the 
Airborne Department of the Infantry School at Fort Benning or 
participated in at least one combat parachute jump.  In fact, a 
September 2006 record of proceedings of the Army Board for 
Correction of Military Records indicates that the Veteran 
enlisted for training as a parachute infantryman, was transferred 
to Fort Benning, Georgia, for airborne training, successfully 
completed all training, and was deemed qualified as a qualified 
parachutist and gliderman.  In addition, his service treatment 
records provide further evidence that he served as a paratrooper.  
For example, in August 1951 and September 1951, it was noted that 
he had airborne training and was assigned to paratroops.

Although an x-ray of his lumbosacral spine was negative, the 
Veteran's service treatment records do indicate that he 
complained of back pain in August 1951.  Thus, there is no reason 
to doubt the credibility of his lay statements regarding his 
injury in service.
 
In addition, the Veteran has been diagnosed with lumbar 
spondylosis, and two physicians have submitted letters in support 
of his claim.  In this regard, Dr. C.B. (initials used to protect 
the Veteran's privacy) wrote a letter dated in March 2008 in 
which he noted that the Veteran has multilevel lumbar spondylitic 
degenerative disease with associated L3-4 spinal stenosis.  The 
Veteran had also told him that he served as a paratrooper.  Dr. 
C.B. opined that the Veteran's military service with repetitive 
paratrooper activities may have contributed to his chronic spinal 
pain and arthritis.  The Board does note that the physician did 
not indicate that he had reviewed the claims file.  However, in 
Coburn v. Nicholson, 19 Vet. App. 427 (2006), the Court pointed 
out that reliance on a veteran's statements renders a medical 
report incredible only if the Board rejects the statements of the 
veteran. See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), 
(citing Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Here, 
as discussed above, the Board does find the Veteran's reported 
history to be credible, particularly in light of the 
contemporaneous evidence contained in his service personnel and 
treatment records.  Thus, the Board finds that the March 2008 
opinion to have probative value in this case.

In addition, Dr. J.M. submitted an April 2008 letter in which he 
indicated that he had been treating the Veteran for lumbar spine 
disease since 2006.  He stated that he had reviewed a MRI and the 
Veteran's service records and noted that he had been a 
paratrooper.  Dr. J.M. also commented that the Veteran's back 
problems are more likely as not the result of his military 
service.  

There is no medical evidence showing otherwise, and the Board 
observes that the United States Court of Appeals for Veterans 
Claims (Court) has cautioned against seeking an additional 
medical opinion where favorable evidence in the record is 
unrefuted.  The Court specifically indicated that it would not be 
permissible to undertake further development if the purpose was 
to obtain evidence against an appellant's claim. See Mariano v. 
Principi, 17 Vet. App. 305, 312 (2003).

Based on the foregoing, the Board finds that there is reasonable 
doubt as to whether the Veteran has a current low back disorder 
that is related to his military service.  To the extent that 
there is any reasonable doubt, that doubt will be resolved in the 
Veteran's favor.  Accordingly, the Board concludes that service 
connection for a low back disorder is warranted.



ORDER

Subject to the provisions governing the award of monetary 
benefits, service connection for a low back disorder is granted.



REMAND

Reason for Remand:  To afford the Veteran a VA examination.

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence necessary 
to substantiate a claim and requires VA to assist a claimant in 
obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that in cases where the veteran's service records 
were unavailable, through no fault of the veteran, as is the case 
here with respect to his personnel records, there is a 
"heightened duty" to assist the veteran in the development of 
the case. See generally McCormick v. Gober, 14 Vet. App. 39, 45-
49 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In this case, the Veteran has not been afforded a VA examination 
in connection with his claims for service connection for a 
bilateral hip disorder, a bilateral leg disorder, a bilateral 
ankle disorder, and a neck disorder.  His service treatment 
records are entirely negative for any complaints, treatment, or 
diagnosis of his claimed disorders.  However, the Veteran has 
claimed that he injured his hips, legs, ankles, and neck after 
repetitive jumping as a paratrooper.  

As previously discussed, the Veteran is competent to report his 
experience and symptoms in service, and the available service 
personnel records do show that the Veteran was awarded the 
Parachutist Badge.  His service treatment records also provide 
evidence that he served as a paratrooper.  

In addition, the Veteran has been ass assessed as having left 
sacroilitis and a history of cervical degenerative disc disease, 
and a private physician submitted a statement dated in April 2008 
indicating that he has ankle, leg, hip, and neck problems, 
although the actual diagnoses were not listed.  The Board also 
notes that Veteran is competent to describe his current symptoms. 
See Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding 
veteran competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting 
competent lay evidence requires facts perceived through the use 
of the five senses).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional. Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that an examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication that 
the current disability may be related to the in-service event, 
and (4) insufficient evidence to decide the case.

Nevertheless, the evidence of record does not include a medical 
opinion based on a complete review of the medical evidence 
addressing whether the Veteran's currently has a bilateral ankle 
disorder, bilateral leg disorder, bilateral hip disorder, and 
neck disorder that are related to his military service. 38 C.F.R. 
§ 3.159(c)(4)(i).  Therefore, the Board concludes that a VA 
examination and medical opinion are necessary for the purpose of 
determining the nature and etiology of the claimed disorders that 
may be present.

The Board does acknowledge that Dr. J.M. submitted an April 2008 
letter in which he indicated that he had reviewed a MRI and the 
Veteran's service records and noted that he had been a 
paratrooper.  Dr. J.M. commented that the Veteran's ankle, leg, 
hip, and neck problems are more likely as not the result of his 
military service.  However, Dr. J.M. did not provide an actual 
diagnosis for the ankle, leg, hip, and neck disorders, and he did 
not provide any rationale for his belief.  Indeed, he did not 
discuss the fact that the Veteran's service treatment records 
were negative for any complaints, treatment, or diagnosis of such 
disorders or the decades-long evidentiary gap between the 
Veteran's separation from service and his first complaints 
regarding those disorders.

The Board also notes that it is unclear from the evidence whether 
the Veteran has separate diagnoses of hip, leg, or ankle 
disorders or whether he may instead have pain radiating from his 
back disorder.

Although VA may not order additional development for the sole 
purpose of obtaining evidence unfavorable to a claimant, see 
Mariano v. Principi, 17 Vet. App. 305, 312 (2003), VA has 
discretion to determine when additional information is needed to 
adjudicate a claim. See Kowalski v. Nicholson, 19 Vet. App. 171 
(2005) (stating that VA has discretion to schedule a veteran for 
a medical examination where it deems an examination necessary to 
make a determination on the veteran's claim); Shoffner v. 
Principi, 16 Vet. App. 208, 213 (2002) (holding that VA has 
discretion to decide when additional development is necessary).  
In this case, the Board finds that a remand is necessary in order 
to obtain a medical opinion based on the complete evidence of 
record that is supported by a rationale.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the following 
actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any bilateral ankle disorder, 
bilateral leg disorder, bilateral hip 
disorder, and neck disorder that may be 
present.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The examiner 
is requested to review all pertinent 
records associated with the claims file, 
including the Veteran's service treatment 
records, post-service medical records, and 
assertions. 

It should be noted that there is evidence 
that the Veteran served as a paratrooper 
and that he is considered competent to 
attest to factual matters of which he had 
first-hand knowledge, including 
symptomatology capable of lay observation.

The examiner should identify all current 
disorders.  For each diagnosis identified, 
the examiner should state whether it is at 
least as likely as not that the current 
disorder is causally or etiologically 
related to the Veteran's military service.  

In rendering the opinion, the examiner 
should not resort to mere speculation, but 
rather should consider that the phrase "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of a certain conclusion as it 
is to find against it.  Thus, unless the 
examiner concludes that the current 
disability is either likely or unlikely the 
result of an event, injury, or disease 
incurred in service, the examiner should 
state whether it is at least as likely that 
the current disability is the result of an 
event, injury, or disease incurred in 
service as opposed to its being the result 
of some other factor or factors.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

2.  When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the Veteran unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


 Department of Veterans Affairs


